SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

513
KA 14-00376
PRESENT: CENTRA, J.P., CARNI, SCONIERS, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

RICHARD M. LEONARD, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


EASTON THOMPSON KASPEREK SHIFFRIN LLP, ROCHESTER (BRIAN SHIFFRIN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (ROBERT J. SHOEMAKER OF
COUNSEL), FOR RESPONDENT.


     Appeal, by permission of a Justice of the Appellate Division of
the Supreme Court in the Fourth Judicial Department, from an order of
the Monroe County Court (James J. Piampiano, J.), entered January 29,
2014. The order denied the motion of defendant seeking to vacate the
judgment of conviction pursuant to CPL 440.10.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed.

     Same memorandum as in People v Leonard ([appeal No. 1] ___ AD3d
___ [June 19, 2015]).




Entered:   June 19, 2015                           Frances E. Cafarell
                                                   Clerk of the Court